-Judgment unanimously affirmed. Hemorandum: At the time of sentencing the court was fully informed of defendant’s heroin addiction and made substantial reference to it before pronouncing sentence. There was no doubt as to whether defendant was an addict. Under these circumstances “ defendant is not prejudiced by failure to order an examination ” (People v. Carter, 31 N Y 2d 281; People v. Gordian, 39 A D 2d 861). (Appeal from judgment of Honroe County Court convicting defendant of robbery, second degree.) Present — Goldman, P. J., Harsh, Houle, Cardamone and Simons, JJ.